Citation Nr: 9903566	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for the 
residuals of a compression fracture of the L1 vertebra.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to March 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for the residuals of a fracture of 
the L1 vertebra and assigned a noncompensable disability 
rating for the disorder.  The veteran has perfected an appeal 
of the rating assigned for the disorder.

The Board notes that the veteran's representative claims that 
clear and unmistakable error occurred in an October 1974 
rating decision in not granting the veteran a permanent and 
total disability rating for nonservice-connected pension 
purposes, and in not granting him special monthly pension 
based on the need for regular aid and attendance.  The 
referenced rating decision indicates, however, that a 
permanent and total disability rating was established and 
that the veteran was granted entitlement to special monthly 
pension based on the need for regular aid and attendance, 
effective with his date of application in June 1974.  The 
Board has determined, therefore, that referral of this issue 
to the RO, as requested by the veteran's representative, is 
not appropriate.  If the representative intended to assert 
other error in the June 1974 rating decision, he should so 
advise the RO.



REMAND

The veteran's service medical records show that in February 
1967 he incurred a compression fracture of the L1 vertebra, 
which was diagnosed as the result of an 
X-ray study, after he fell from a telephone pole.  He 
continued to receive treatment for complaints of back pain 
for the remainder of his active duty.

Private treatment records indicate that in March 1974 the 
veteran was injured in a motor vehicle accident, which 
resulted in severe fracture and dislocation of the T9 and T10 
vertebrae and complete paraplegia distal to that level.  An 
X-ray study of the lumbar spine in March 1974 revealed a 
minimal compression fracture of the L1 vertebra.  In an 
October 1974 rating decision, the veteran was found to be 
permanently and totally disabled for nonservice-connected 
pension purposes due to the residuals of fractures of the 
thoracic spine, with paraplegia of the lower extremities.  
With the exception of the suspension of pension benefits in 
1975, he has continued to receive nonservice-connected 
pension benefits since October 1974.

A June 1992 VA hospital summary shows that he was a 
paraplegic as the result of a motor vehicle accident.

In his claim and substantive appeal the veteran stated that 
he fractured his back in three places during the March 1974 
motor vehicle accident, but that he was having problems with 
his back prior to becoming a paraplegic.  He stated that he 
had pain and weakness in his back and legs following the 
injury in 1967, and that he was currently suffering the 
residuals of that injury.  The veteran's representative 
contends that the disability rating for the service-connected 
disorder should be based on the symptoms that the veteran 
reported having prior to the March 1974 intervening injury.

The veteran has not been afforded a VA examination, and there 
is no other medical evidence as to the current level of 
disability, if any, resulting from the service-connected 
disorder.  The Board is not free to substitute its medical 
judgment for that of medical professionals.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran is competent 
to assert that he experiences disability from the service 
connected compression fracture residuals.  See Proscelle v. 
Derwinski, 2 Vet. App.629 (1992) (a veteran is competent to 
assert that his disability has worsened).

Accordingly, this case must be REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a compression fracture of L1 since 
service.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the current residuals of a compression 
fracture of L1.  The veteran should be 
advised that this examination is 
necessary to adjudicate his claim, and 
that a failure to report for the 
examination without good cause, could 
result in the denial of his claim in 
accordance with the provisions of 38 
C.F.R. § 3.655 (1998).  The examiners 
should review the claims folder before 
completing the examinations.  All 
indicated diagnostic studies should be 
performed.  The examiners are requested 
to express an opinion as to what, if any, 
current disability can be attributed to 
the service connected fracture of L1, as 
opposed to other non-service-connected 
conditions.  The examiners are also 
requested to express an opinion as to 
what residuals of a fracture of L1 could 
be expected in the absence of other 
superimposed disabilities.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


